Citation Nr: 0841371	
Decision Date: 12/02/08    Archive Date: 12/09/08

DOCKET NO.  02-13 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a left knee condition, 
to include as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1968.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas (RO), which denied the benefit sought on appeal.

In a September 2005 decision, the Board denied service 
connection for a left knee condition, to include as secondary 
to a service-connected right knee disability.  The veteran 
appealed the denial to the United States Court of Appeals for 
Veterans Claims (Court). The parties submitted a Joint Motion 
for Remand (Joint Motion) in January 2007.  By order dated in 
January 2007, the Court granted the Joint Motion and remanded 
the matter for compliance with its instructions.  

The Board remanded the claim in June 2007 for additional 
development.  

In June 2008, the Board requested the opinion of a medical 
specialist from the Veterans Health Administration (VHA).  
The requested opinion was received in July 2008.  In 
September 2008, the Board informed the veteran that it had 
requested a specialist's opinion in conjunction with the 
adjudication of his appeal, provided him a copy of that 
opinion and indicated that he was entitled to submit 
additional evidence or argument provided within 60 days of 
the date of that letter.  Later that month, in a signed 
statement, the veteran stated that he had no further evidence 
or argument to present, and in November 2008, his 
representative submitted written argument in response to the 
VHA opinion.  And accordingly, the Board will proceed with 
the consideration of his case.


FINDING OF FACT

The competent medical evidence, overall, does not show that 
the veteran has a left knee condition that is related to 
active duty or a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a left knee 
condition, to include as secondary to a service-connected 
right knee disability, have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. § 3.159 was amended to eliminate the requirement that 
VA request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 
23353 (Apr. 30, 2008).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in February 2004 that fully 
addressed all necessary notice elements and was sent prior to 
the initial AOJ decision in this matter.  The letter informed 
the appellant of what evidence was required to substantiate 
the claim and of the appellant's and VA's respective duties 
for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, VA provided Dingess 
notice in July 2007.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records.  The veteran submitted private medical records and 
was provided an opportunity to set forth his contentions 
during a May 2005 hearing before the undersigned Acting 
Veterans Law Judge.  The appellant has been provided VA 
medical examinations during the appeal period, and VA 
obtained a VHA n Expert Medical Opinion.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  In correspondence 
from the veteran received in September 2008, he indicated 
that he had no further argument and/or evidence to submit and 
requested that the Board proceed with the adjudication of his 
appeal.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran does not allege that his left knee disability is 
directly related to service.  Instead, the veteran argues 
that his left knee problems are due to the additional burden 
he places on that knee due to his service connected right 
knee disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2008).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  Service connection generally requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  A disorder may 
be service connected if the evidence of record reveals that 
the veteran currently has a disorder that was chronic in 
service or, if not chronic, that was seen in service with 
continuity of symptomatology demonstrated thereafter.  38 
C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establishes that the disorder was incurred 
in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. 
§ 5107(b).

Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Historically, the Board notes that the veteran was granted 
service connection for a right knee medial meniscectomy with 
synovitis and instability, at a 20 percent evaluation under 
Diagnostic Code 5257, by an October 1969 rating decision. 

The veteran has received periodic treatment throughout the 
course of this appeal for treatment for both right and left 
knee disabilities, including multiple knee injections, and 
the fitting of braces.

VA outpatient treatment records, dated in October 2002, 
reflect that the veteran reported having problems with a 
swollen left knee starting approximately five weeks earlier.  
Mild swelling of the knee was noted, with no erythema or 
ligament laxity. A small soft tissue lump was noted in the 
posterior soft tissue.  The veteran was diagnosed with a 
possible Baker's cyst in the left knee.

An MRI taken of the veteran's left knee in October 2002 
revealed moderate degree medial collateral ligamentous 
thickening of strain, inner gray posterior menisci 
degenerative signal without tear, and a mild degree of 
patellofemoral chondromalacia or arthrosis.

A December 2002 private treatment record shows that the 
veteran had received therapy for his left knee, which had 
improved.

January 2003 VA outpatient treatment appears to address the 
veteran's left knee.  An MRI report was noted to show mild 
thickening of the medial collateral ligament, with no 
meniscal tear or anterior collateral tear.  The veteran noted 
residual left knee pain, better with a knee brace.  Point 
maximum tenderness was over the proximal tibia medially.  
Examination showed tenderness with examination with direct 
palpation as well as with tibial valgus stress.  No 
neurological deficits were noted. He had a mild varus 
alignment.  The veteran was diagnosed as having knee 
chondrosis with mild thickening of the medial collateral 
ligament by MRI but with no distinct meniscal finding.

The veteran testified during a March 2003 hearing that he was 
having problems with his left knee that first began in 
October 2002.

The report of April 2003 VA outpatient treatment indicates 
that the veteran reported problems with both knees.  
Examination showed tenderness directly over the medial joint 
line, with McMurray's test positive on the left. There was no 
lateral joint line tenderness.  There was a small effusion of 
the left knee.

The veteran was seen at VA in May 2003 with continued 
complaints of left knee pain.  Upon examination of he was 
noted to have multiple surgical incisions well healed over 
the left knee.  The veteran had tenderness over the medial 
anterior joint line and also tenderness around the 
parapatellar area.  He had some mild crepitus and some medial 
joint line tenderness.  He had a positive McMurray's test.  
He was stable to varus and valgus stress and there was a 
small effusion noted.  The veteran was diagnosed with 
possible internal derangement of the left knee.  An addendum 
to that outpatient treatment record, dated in June 2003, 
indicating that the veteran's left knee pain may be the 
result of chronic right knee problems, resulting in putting 
more stress on the left knee, but that there was no way to be 
certain of this.

VA treatment records, dated June 2003, indicate that the 
veteran underwent a left knee arthroscopy with partial 
synovial and chondromalacia debridement, for a diagnosis of 
left knee degenerative joint disease with degenerative 
menisci.

The veteran received a VA outpatient treatment assessment in 
December 2003.  At that time, the veteran demonstrated varus 
alignment of both knees.  His main pain was relative range of 
motion with approximately zero to 100 degrees.  X-rays showed 
tricompartmental disease of both knees with severe 
degenerative disease of his right medial compartment.  The 
veteran was informed that his next option was total knee 
replacement; however, he was told that he would also benefit 
from delaying the procedure as long as possible, and the 
veteran indicated that, as long as he was wearing his braces, 
he could tolerate the pain.

The veteran was again examined by VA in February 2004.  The 
veteran's prior history of right knee injury was noted, as 
well as his history of playing basketball and being quite 
active until his knee pain recurred in 1997.  He was also 
noted to have started having problems with left knee pain in 
October 2000, but had no history of injury to the left knee.  
He reported pain in both knees any time he was walking or 
weight bearing, but that the right knee was worse than the 
left.  He complained of continued intermittent giving way of 
the right knee, but that the right knee did not have any 
instability symptoms.  The veteran noted that his job 
required him to stand and operate a machine most of the day, 
with occasional breaks.

Examination of the left knee disclosed no tenderness to 
palpations and there was no effusion.  The range of motion 
was from zero to 110 degrees, at which time he began having 
knee pain.  There was 1+ medial laxity.  The anterior drawer 
and Lachman's tests were negative.  When observed walking in 
the hall without his knee braces on, he had a very noticeable 
limp on the right leg.  He was reexamined after knee bending 
exercises, and active range of motion on the right was from 
zero to 95 degrees, and on the left was from zero to 90 
degrees.

The veteran was diagnosed, as to the right knee, as having a 
medial meniscus tear status post arthrotomy and medial 
meniscectomy, status post two arthroscopies.  He had known 
degenerative joint disease by direct observations during 
surgery and as demonstrated on X-ray.  He was noted to have 
done well for 30 years following his service injury, and was 
able to play basketball during that time, which the examiner 
noted was extremely hard on the knees and required good 
stability for cutting.  He was noted to have some instability 
symptoms, especially if he was not wearing his brace, but 
also some if he was wearing his brace.  He also had pain in 
the knee and some weakness secondary to the pain.

As to the left knee, the veteran was diagnosed as having left 
knee pain and degenerative joint disease beginning in October 
2000.  The examiner indicated that he did not believe that 
the veteran's left knee pain was secondary to the right knee 
pain because there was no indication that he had overused the 
left knee throughout the years.  The examiner noted that the 
veteran had 30 years of an asymptomatic right knee and was 
extremely active playing sports.  His years of playing sports 
put him under a significant amount of strain, and also his 
standing for his job provided many years of added stress.  
The examiner indicated that he thought that the veteran's 
left knee problem was a problem of attrition, and was less 
likely than not secondary to his right knee problem.

The report of June 2004 X-rays of the veteran's knees 
indicates, for the left knee, moderate narrowing of the 
medial tibiofemoral joint space with spurring around the 
opposing articular cortical margins, the spurs being small.  

The veteran testified during a hearing before the undersigned 
Acting Veterans Law Judge in May 2005.  At that time, the 
veteran discussed the severity of both his right and left 
knee conditions.

The report of an August 2007 VA examination reflects that the 
claims file was reviewed, and sets forth the veteran's 
medical history and the results of physical examination.  The 
diagnosis was degenerative joint disease, left knee.  The 
examiner provided the opinion that there was nothing in 
orthopedic literature to imply that a degenerative joint 
would cause degeneration in the contralateral joint, even in 
a weight-bearing joint.  Therefore, the veteran's left knee 
degenerative joint disease was not related to his right knee 
degenerative joint disease.  The examiner also noted that 
there was nothing in the service medical records to indicate 
any treatment or injury to the left knee.  The veteran did 
report a motor vehicle accident in 1968 during which he 
injured both knees, but the service medical records contained 
no evidence of related treatment.  There were no other 
injuries or treatment in the service medical records 
regarding the veteran's left knee.  

The examiner noted that he had been asked to address opinions 
set forth in VA records dated in June 2003 and February 2004.  
He commented that the February 2004 VA Compensation and 
Pension examination report concluded that the veteran's left 
knee condition was unrelated to any injury to the right knee 
and that his left knee was more likely related to age 
degeneration or "attrition" as was quoted in the report.  
Regarding June 2003 VA treatment notes, the examiner noted 
that a May 30 operative note related that arthroscopy had 
verified arthritic changes.

In a July 2008 Expert Medical Opinion, a VA specialist 
(specifically, a medical doctor who was Program Director of 
Orthopedics at a VA Medical Center) recounted the veteran's 
pertinent medical history, as noted in the medical record.  
The specialist also provided numerous opinions, as requested 
by the Board.  Based on the medical records, there was no 
relation between the veteran's current left knee pathology 
and his military service, since there was no documentation of 
left knee symptoms or treatment while in service.  The 
veteran's left knee pathology was not related to symptoms or 
signs he had in service, since no symptoms or treatment of 
the left knee were documented in service.  The veteran was 
symptomatic in the left knee in 2002, and the specialist 
believed that this was not related to the veteran's time in 
military service.  The veteran's current left knee pathology 
was not related to signs or symptoms that might have occurred 
within one year of his separation from service in June 1968, 
as there was no such documentation in the medical record.  
Based on the medical record, the veteran's left knee 
pathology was not etiologically related to his service-
connected right knee disability.  The left knee condition was 
independent of the right knee.  

The medical evidence shows that the veteran's right knee did 
not aggravate the left knee condition.  The veteran did well 
for 30 years after the injury to the right knee, and hence 
did not overcompensate his left knee to aggravate it.  The 
VHA specialist addresses three medical opinions found in the 
record [the June 2003 VA outpatient clinic notes, the 
February 2004 VA examination report, and the August 2007 VA 
exam report].  The June 2003 addendum was not an opinion but 
an addendum, and it was noncommittal.  The specialist agreed 
with the remaining two medical opinions, which were offered 
after the veteran was examined specifically with regard to 
the above issue in that there was no relation of aggravation 
of the left knee condition as a result of his right knee 
injury.

The Board finds that the July 2008 Expert Medical Opinion is 
the most probative medical evidence of record and outweighs 
any evidence possibly linking the veteran's left knee 
condition to his service-connected right knee disability, 
such as the June 2003 VA addendum.  The Expert Medical 
Opinion was written by a specialist in orthopedic medicine.  
It is based on a review of the veteran's entire medical 
record, including the June 2003 VA addendum.  It is supported 
by reference to physical findings in the medical record.  
This fact is particularly important, in the Board's judgment, 
as the reference makes for a more convincing rationale.  The 
Expert Medical Opinion also considers whether the veteran's 
service-connected right knee disability aggravated the left 
knee condition, making it the most complete medical opinion 
of record.  Unlike the June 2003 VA addendum, it is 
unequivocal.

The Board recognizes the veteran's contentions that his left 
knee condition is due to his service-connected right knee 
disability.  When a condition may be diagnosed by its unique 
and readily identifiable features, such as pain, the presence 
of the disorder is not a determination "medical in nature" 
and is capable of lay observation.  In such cases, the Board 
is within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007). 

In this case, to the extent that the veteran is able to 
observe left knee pain, his opinions as to the cause of his 
left knee condition are simply outweighed by the July 2008 
Expert Medical Opinion.  

In sum, the preponderance of the medical evidence shows that 
the veteran's left knee disability is not related to service 
or to his service-connected right knee disability.  As such, 
service connection must be denied.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 
3d 1361 (Fed. Cir. 2001).


ORDER

Service connection for a left knee condition, to include as 
secondary to a service-connected right knee disability, is 
denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


